Citation Nr: 0521431	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-18 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to eligibility for enrollment in the Department 
of Veterans Affairs healthcare system.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This appeal arises from a May 2003 decision of the Department 
of Veterans Affairs (VA) Veterans Health Administration (VHA) 
that denied the veteran's application for enrollment for VA 
healthcare benefits.  The veteran testified before a panel at 
the VA Medical Center in Wilkes-Barre, Pennsylvania, in 
August 2003.  He also testified before the Board at a hearing 
held at the VA Regional Office (RO) in Philadelphia, 
Pennsylvania, in April 2004.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority category group 8.

2.  The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran must be enrolled in the VA healthcare system as a 
condition for receiving the authorized medical care under the 
provisions of Chapter 38 of the United States Code.  38 
U.S.C.A. § 1710 (West 2002); 38 C.F.R. § 17.36(a) (2004).  A 
veteran may apply to be enrolled in the VA healthcare system 
at any time.  A veteran who wishes to be enrolled must apply 
by submitting a VA Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1) (2004).

Upon receipt of a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee upon 
determining that the veteran is in a priority category 
eligible to be enrolled.  Upon determining that a veteran is 
not in a priority category eligible to be enrolled, VA will 
inform the applicant that the applicant is ineligible to be 
enrolled.  38 C.F.R. § 17.36(d)(2) (2004).

The Secretary determines which categories of veterans are 
eligible to be enrolled.  See Cleland v. National College of 
Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has 
broad power to make decisions concerning how veterans 
benefits should be administered); Talon v. Brown, 999 F.2d 
514, 517 (1993) (budgetary considerations standing alone were 
a sufficient reason for Congress to exclude Filipino veterans 
from certain pension benefits); Disabled American Veterans v. 
United States Department of Veterans Affairs, 962 F.2d 136, 
143 (2d Cir. 1992) ("[S]teps to control the budget deficit, 
however modest in degree, nonetheless are legitimate, and 
perhaps necessary, objectives of the Congress and the 
President.") (citing Lyng v. Automobile Workers, 485 U.S. 
360, 373 (1988), and Ohio Bureau of Employment Services v. 
Hodory, 431 U.S. 471, 493 (1977)); Giancaterino v. Brown, 7 
Vet. App. 555, 561 (1995); see also Oliver v. Ledbetter, 821 
F.2d 1507, 1515 (11th Cir. 1987) (Social Security Act 
provision was rationally related to legislative goal of 
distributing limited welfare funds to neediest families).  

The order of priority of enrollment for VA healthcare 
benefits is as follows:

(1)  Veterans with a singular or combined rating 
of 50 percent or greater based on one or more 
service-connected disabilities or unemployability. 

(2)  Veterans with a singular or combined rating 
of 30 percent or 40 percent based on one or more 
service-connected disabilities. 

(3)  Veterans who are former prisoners of war; 
veterans awarded the Purple Heart; veterans with a 
singular or combined rating of 10 percent or 20 
percent based on one or more service-connected 
disabilities; veterans who were discharged or 
released from active military service for a 
disability incurred or aggravated in the line of 
duty; veterans who receive disability compensation 
under 38 U.S.C.A. § 1151; veterans whose 
entitlement to disability compensation is 
suspended pursuant to 38 U.S.C.A. § 1151, but only 
to the extent that such veterans' continuing 
eligibility for that care is provided for in the 
judgment or settlement described in 38 U.S.C.A. § 
1151; veterans whose entitlement to disability 
compensation is suspended because of the receipt 
of military retired pay; and veterans receiving 
compensation at the 10 percent rating level based 
on multiple noncompensable service-connected 
disabilities that clearly interfere with normal 
employability. 

(4)  Veterans who receive increased pension based 
on their need for regular aid and attendance or by 
reason of being permanently housebound and other 
veterans who are determined to be catastrophically 
disabled by the Chief of Staff (or equivalent 
clinical official) at the VA facility where they 
were examined. 

(5)  Veterans not covered by 38 C.F.R. § 
17.36(b)(1) through (b)(4) of this section who are 
determined to be unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a). 

(6)  Veterans of the Mexican border period or of 
World War I; veterans solely seeking care for a 
disorder associated with exposure to a toxic 
substance or radiation, for a disorder associated 
with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness 
associated with service in combat in a war after 
the Gulf War or during a period of hostility after 
November 11, 1998; and veterans with 0 percent 
service-connected disabilities who are 
nevertheless compensated, including veterans 
receiving compensation for inactive tuberculosis. 

(7)  Veterans who agree to pay to the United 
States the applicable co-payment determined under 
38 U.S.C.A. § 1710(f) and 1710(g) if their income 
for the previous year constitutes "low income" 
under the geographical income limits established 
by the U.S. Department of Housing and Urban 
Development for the fiscal year that ended on 
September 30 of the previous calendar year.  See 
42 U.S.C.A. § 1437a(b)(2). 

(8)  Veterans not included in priority category 4 
or 7, who are eligible for care only if they agree 
to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 
1710(g).

38 C.F.R. § 17.36(b) (2004).  See also 38 U.S.C.A. § 1705 
(West 2002).

The regulations also set forth several additional 
definitions, none of which apply here.  For instance, for 
purposes of enrollment for VA medical care, 
"catastrophically disabled" means to have a permanent 
severely disabling injury, disorder, or disease that 
compromises the ability to carry out the activities of daily 
living to such a degree that the individual requires personal 
or mechanical assistance to leave home or bed or requires 
constant supervision to avoid physical harm to self or 
others.  This definition is met if an individual has been 
found by the Chief of Staff (or equivalent clinical official) 
at the VA facility where the individual was examined to have 
a permanent condition specified in 38 C.F.R. § 17.36(e)(1) 
(2004); to meet permanently one of the conditions specified 
in 38 C.F.R. § 17.36(e)(2) (2004) by a clinical evaluation of 
the patient's medical records that documents that the patient 
previously met the permanent criteria and continues to meet 
such criteria (permanently) or would continue to meet such 
criteria (permanently) without the continuation of on-going 
treatment; or to meet permanently one of the conditions 
specified in 38 C.F.R. § 17.36(e)(2) of this section by a 
current medical examination that documents that the patient 
meets the permanent criteria and will continue to meet such 
criteria (permanently) or would continue to meet such 
criteria (permanently) without the continuation of on-going 
treatment.

A permanent condition includes quadriplegia and 
quadriparesis, paraplegia, blindness, persistent vegetative 
state, or a condition resulting from two of the following 
procedures provided the two procedures were not on the same 
limb:

(i)       Amputation through hand; 
(ii)      Disarticulation of wrist; 
(iii)     Amputation through forearm; 
(iv)	Disarticulation of forearm; 
(v)	Amputation or disarticulation through elbow; 
(vi)	Amputation through humerus; 
(vii)	Shoulder disarticulation; 
(viii)	Forequarter amputation; 
(ix)	Lower limb amputation not otherwise specified; 
(x)	Amputation of great toe; 
(xi)	Amputation through foot; 
(xii)	Disarticulation of ankle; 
(xiii)	Amputation through malleoli; 
(xiv)	Other amputation below knee; 
(xv)	Disarticulation of knee; 
(xvi)	Above knee amputation; 
(xvii)	Disarticulation of hip; and 
(xviii)	Hindquarter amputation.

38 C.F.R. § 17.36(e)(1) (2004).

A permanent condition also includes:

(i) Dependent in 3 or more Activities of Daily 
Living (eating, dressing, bathing, toileting, 
transferring, incontinence of bowel and/or 
bladder), with at least 3 of the dependencies 
being permanent with a rating of 1, using the Katz 
scale. 
(ii) A score of 10 or lower using the Folstein 
Mini-Mental State Examination. 
(iii) A score of 2 or lower on at least 4 of the 
13 motor items using the Functional Independence 
Measure. 
(iv) A score of 30 or lower using the Global 
Assessment of Functioning.

38 C.F.R. § 17.36(e)(2).

None of the situations described in 38 C.F.R. § 17.36(e) 
applies in this case.         

Veterans will be placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran will be placed in the highest priority category or 
categories for which the veteran qualifies.  A veteran may be 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness will also be placed in priority category 7 or 
priority category 8, as applicable, if the veteran has 
previously agreed to pay the applicable co-payment, for all 
matters not covered by priority category 6.  38 C.F.R. 
§ 17.36(d)(3) (2004).

Of most importance in this case, as of January 17, 2003, the 
VA will not enroll in the VA health care system those 
veterans who fall in priority category 8 and who either were 
not in an enrolled status on January 17, 2003, or who 
requested disenrollment after that date.  38 U.S.C.A. §§ 
1710, 1721 (West 2002); 38 C.F.R. § 17.36(c)(2) (2004); 68 
Fed. Reg. 2,670-73 (Jan. 17, 2003).

In this case, the veteran first filed an application for 
medical benefits (VA Form 10-10) on January 30, 2003, when he 
visited the VA medical center in Wilkes-Barre, Pennsylvania.  
The application, as prepared at the VA facility, noted that 
the veteran was not actively enrolled in any VA clinics at 
the time, had no pending future appointments on file, and had 
no previous admissions to that facility on file.  The record 
also indicated that service connection had not been 
established previously for any disability.  Incidentally, the 
veteran's application for VA medical benefits noted that he 
had health insurance coverage.

The veteran has not contended that he qualifies for any of 
the first seven categories under 38 C.F.R. § 17.36(b).  The 
record reflects that the veteran does not have any recognized 
service-connected disability at the present time.  Based on 
this evidence, the veteran is not eligible to be placed in 
priority groups 1, 2, 3, 4, or 6.

The Board has also considered the veteran's financial 
situation.  Initially, the Board must emphasize that the 
veteran has refused to provide specific income information.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) ("duty to 
assist" is not a "one-way street"; where veteran has 
information that is relevant to claim, claimant cannot wait 
passively, but must provide such information).  

Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  The veteran does not receive either of the 
first two types of benefits.

Regarding the third eligibility criteria for this priority 
category, the income threshold is updated annually and 
published in the Federal Register.  At best, the claims 
folder includes a report of contact prepared by the 
enrollment coordinator at the VHA facility in Wilkes-Barre, 
Pennsylvania, who wrote that the veteran had at least 
acknowledged (albeit without specificity) that his income 
exceeded the means-test threshold for single veterans for 
2003.  The veteran also stated that he was not in a financial 
hardship situation.  Thus, the veteran does not qualify for 
priority category 5 status under 38 C.F.R. § 17.36(b)(5).  In 
the absence of financial information from the veteran, the 
Board also cannot establish entitlement to placement in 
category 7.  38 C.F.R. § 17.36(b)(7).

Based on the evidence of record, the highest priority group 
that the veteran is qualified for is priority category 8.  
The VA did not receive the necessary application for VA 
health care until January 30, 2003.  Regulations at 38 C.F.R. 
§ 17.36(c) prohibit enrollment of priority category 8 
veterans whose applications are received after January 17, 
2003.  Therefore, the veteran's claim must be denied.  Since 
the law and regulations prohibit the benefit the veteran is 
seeking, the Board must deny his claim as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (when the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.)

The Board notes the veteran's contention that he was 
previously enrolled in the VA healthcare system and thus 
should be "grandfathered" into eligibility for VA 
healthcare benefits at the present time.  He has submitted 
other documents in support of his claim, neither of which 
supports his entitlement to enrollment.  One is a VA-issued 
identification card (VA Form VB 3-39) that merely informed 
the veteran of his assignment of a claims folder identifying 
number ("C-No. (Claim No.)").  The other is a VA 
certificate issued in August 1961: VA Form 26-1880, a VA 
"Certificate of Eligibility" indicating that the veteran 
"is eligible for the benefits of Title III of the 
Servicemen's Readjustment Act of 1944, as amended, and has 
available for the guaranty or insurance of loans the amount 
of entitlement shown on the reverse hereof as not reserved."  
Neither of these documents shows any prior enrollment in the 
VA healthcare system.  

The Board recognizes that the veteran is seeking to show that 
he was enrolled in the VA healthcare benefits system prior to 
January 17, 2003, because as of January 17, 2003, the VA will 
not enroll in the VA health care system those veterans who 
fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 
38 C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 
2003).  However, these documents relate either to purely the 
ministerial assignment of a claims file number for the 
veteran or his eligibility for a VA loan guaranty.  Thus, the 
veteran's argument is without merit.

Evidence in the claims folder includes a letter from the 
veteran indicating that he had been unable to visit the VA 
medical center in Wilkes-Barre to apply for VA healthcare 
eligibility because of inclement weather that lasted 
throughout January 2003.  However, regardless of the reason, 
the enrollment cutoff deadline of January 17, 2003, stands.  
The regulation found at 38 C.F.R. § 17.36(c) does not provide 
any exception for delays in applying resulting from inclement 
weather.

As mentioned above, there is a long line of cases involving 
VA (and other federal) benefits permitting the legislative 
and executive branches to adjust spending in light of 
budgetary concerns.  This need to provide VA healthcare 
benefits to as many veterans as possible within the 
limitations of VA's healthcare budget is what drives the 
enrollment cutoff deadline.  See 68 Fed. Reg. 2,670-73 (Jan. 
17, 2003).  

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), which took effect in 
November 2000, introduced several fundamental changes into 
the VA adjudication process.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded.  However, the provisions of the VCAA are not 
applicable where the law, not the factual evidence, is 
dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  As this case concerns a legal determination of 
eligibility to VA medical care under the provisions of 
Chapter 17 of the Code of Federal Regulations, the provisions 
of the VCAA are not applicable.

In any event, the Board notes that the VA has provided the 
veteran with all of the requisite forms and has provided the 
veteran with a statement of the case in June 2003.  Taken 
together these documents and actions specifically notified 
the veteran of the evidence considered, the pertinent laws 
and regulations, and the reasons and bases for VA's decision.  
Based on the above analysis, the duty to notify and assist 
requirements of 38 C.F.R. § 17.36 have been met, and there 
has been no harm to the veteran in any error by the VA in 
terms of its notice and assistance offered to him.  Any 
defect with regard to the timing of the notice to the veteran 
was harmless because of the notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  


ORDER

The claim for eligibility for enrollment in the VA health 
care system is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


